180 F.2d 890
REININGv.UNITED STATES.
No. 13021.
United States Court of Appeals Fifth Circuit.
March 28, 1950.

George G. Reining, in propria persona.
H. S. Phillips, U. S. Atty., Tampa, Fla., for appellee.
Before HUTCHESON, Chief Judge, and WALLER and RUSSELL, Circuit Judges.
PER CURIAM.


1
Convicted and sentenced on June 9, 1947, in the United States District Court for the Southern District of Florida, on five counts, charging use of the mail to effectuate a scheme to defraud, and a sixth count, charging conspiracy to commit those offenses, defendant (appellant here) appealed from the judgment.


2
On that appeal,1 the judgment was reversed as to two of the counts and affirmed as to the other four.


3
On October 4, 1949, appellant, proceeding under Sec. 2255, Title 28 U.S.C.A., as amended, claiming that the indictment charged only one offense and that only one sentence on one count could be imposed, petitioned the trial court for correction of his sentence as modified on the appeal.


4
The district judge, determining that "the motion and the files and records conclusively show that the prisoner is entitled to no relief", denied the motion.


5
The petitioner, appealing from that order, is here insisting that in so ruling the court erred.


6
We cannot at all agree. A careful examination of the record shows conclusively that the petition was without merit and that, in making the determination he did, the district judge proceeded in complete accordance with the mandate of the statute.

The judgment is

7
Affirmed.



Notes:


1
 Reining v. U. S., 5 Cir., 167 F.2d 362